Citation Nr: 1546461	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bladder disorder, to include benign prostatic hypertrophy and overactive bladder syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The Veteran had active service from November 2000 to October 2006, including in combat in support of Operation Iraqi Freedom.  He also had additional unverified Air National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied a claim of service connection for a bladder disorder, to include benign prostatic hypertrophy and overactive bladder syndrome (which was characterized as a bladder disorder).  The Veteran disagreed with this decision in April 2010.  He perfected a timely appeal in November 2011.  Having reviewed the record evidence, the Board finds that the issue on appeal should be recharacterized as stated on the title page of this decision.


FINDING OF FACT

There is competent and credible medical opinion evidence that shows that the Veteran's currently diagnosed bladder disorder, to include benign prostatic hypertrophy and overactive bladder syndrome, had its onset during his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for bladder disorder, to include benign prostatic hypertrophy and overactive bladder syndrome have been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to grant service connection for bladder disorder, to include benign prostatic hypertrophy and overactive bladder syndrome is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When considering evidence supporting a claim of service connection, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran contends that he incurred a bladder disorder (which he characterized as benign prostatic hypertrophy and an overactive bladder) during active service.  He specifically contends that this disability began after he returned from a combat deployment in support of Operation Iraqi Freedom in 2004.  

A review of the claims file indicates that the Veteran had a VA genitourinary examination in October 2009.  Following this examination, the diagnoses were overactive bladder syndrome and mild benign prostatic hypertrophy.  The VA examiner did not provide a medical opinion concerning the etiology of these bladder conditions.  

In a September 10, 2015 letter, Dr. A.G. provided as follows:

I have reviewed the veteran's claim file and pertinent medical records.

The veteran suffered with urinary symptoms during service.  On 05/02/2006, the veteran complained of problems with starting urination and increased hesitancy.  The diagnosis was hesitancy with urination and the recommendations included urinalysis, CBC, PSA, and urology consult.

The veteran was seen on 03/25/08 for [a] primary care initial evaluation and to establish care in the VA system.  At this initial appointment, his only complaint was constant urinary hesitancy and an inability to empty the bladder completely.  In the history of present illness, the veteran's chief complaints included urinary hesitancy, nocturia [times] 2, inadequate bladder emptying, urinary frequency, dribbling, and eliminating small volumes.

The veteran underwent a genitourinary consultation on 04/10/2008 by Dr. [R.K.].   He was referred for evaluation of difficulty starting the urine stream.  He indicated that he had a sensation of inadequate bladder emptying.  He stated that the problem began while in the Air Force.  The chief complaints included BPH, difficulty []voiding, hesitancy, and nocturia [times] 2.  The diagnosis was BPH and the recommendation was cystoscopy to rule out stricture.  

A C&P evaluation was conducted on 10/29/2009 by Dr. [N.].  The veteran at that time was 28 years old and his complaints included frequency and hesitation of urination.  He also had nocturia [times] 3 to 4, difficulty starting his stream and voiding small amounts of urine.  Urological consultation yielded a diagnosis of mild benign prostatic hypertrophy; and [the] cystoscopy was negative for structural abnormalities.  The diagnoses included overactive bladder syndrome and benign prostatic hypertrophy, mild.  

During an outpatient visit on 04/09/2010, it was noted that the veteran was still having symptoms with frequency and starting a streamflow.  The diagnoses included BPH and the recommendation included a trial of Hytrin.

Benign prostatic hyperplasia (BPH) is an enlarged prostate gland.  The prostate gland surrounds the urethra, the tube that carries urine from the bladder out of the body.  As the prostate gets bigger, it may squeeze or partly block the urethra.  This often causes problems with urinating.  BPH occurs in almost all men as they age.  Benign prostatic hyperplasia is also known as benign prostatic hypertrophy.  BPH causes urinary problems such as: trouble getting a urine stream started and dribbling; often feeling like you need to urinate-this feeling may even wake you up at night; a weak urine stream; [and] a sense that your bladder is not completely empty after you urinate.

In the case of overactive bladder, there may be a strong, sudden urge to urinate during the day and night.  Overactive bladder is very common in older adults.  Both men and women can have it, but it's more common in women.  The main symptoms of overactive bladder are:  an urgent need to urinate; the need to urinate often; waking up to urinate 2 or more times a night; the need to urinate even if you have just gone to the bathroom; taking many trips to the bathroom only to urinate just a little bit each time; and leaking urine when you have the urge to urinate. 

In conclusion, the evidence of record indicates that the veteran had genito-urinary complaints during service including difficulty starting urination and increased hesitancy.  He was diagnosed with hesitancy with urination and the recommendations included urinalysis, CBC, PSA, and urology consult.  The results of these tests and consultation were not available for review.  The veteran['s] genito-urinary complaints became a chronic condition.  Approximately 1.5 years after his evaluation during service, the veteran's first and only complaint at the initial evaluation to establish care in the VA system was constant urinary hesitancy and an inability to empty the bladder completely since his service in the Air Force.  In the history of present illness, the veteran's chief complaints included urinary hesitancy, nocturia [times] 2, inadequate bladder emptying, urinary frequency, dribbling, and eliminating small volumes.  He was subsequently diagnosed with benign prostatic hypertrophy (BPH) in 04/2008 and mild BPH and overactive bladder syndrome at the C&P evaluation in 10/2009.  It is therefore, at least as likely as not, that the genitourinary symptoms which were documented during service marked the onset of the veteran's currently diagnosed bladder conditions. 

In Layno v. Brown, 6 Vet. App. 465, the U.S. Court of Appeals for Veterans Claims found that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id. at 469.  The Board finds that the Veteran is competent to report on his genitourinary complaints during service and after service, and he is credible in this regard.  The Board also finds Dr. A.G.'s positive nexus opinion persuasive because it is based on a thorough review of the Veteran's file, consideration of the Veteran's lay complaints, and supported by a rationale based on sound medical principles.  There is no medical opinion to the contrary.  As there is competent and credible evidence of the existence of a present disability, competent and credible evidence of in-service incurrence of a disease, and competent and credible evidence of a causal relationship between the present disability and the disease incurred in service, service connection for a bladder disorder, to include benign prostatic hypertrophy and overactive bladder syndrome is warranted. 

      (CONTINUED ON NEXT PAGE)




ORDER

Service connection for bladder disorder, to include benign prostatic hypertrophy and overactive bladder syndrome is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


